FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                          FOR THE TENTH CIRCUIT                  August 5, 2020
                          _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
    COALIN JOSHUA HUME,

          Plaintiff - Appellant,
                                                        No. 20-1179
    v.                                         (D.C. No. 1:20-CV-00370-LTB)
                                                         (D. Colo.)
    THE PEOPLE OF THE STATE OF
    COLORADO,

          Defendant - Appellee.
                        _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

         Like many courts, the District of Colorado requires the use of a

court-approved form for the complaint when the plaintiff appears in forma

pauperis. D. Colo. Civ. R. 8.1(a). Mr. Coalin Hume obtained leave to

proceed in forma pauperis, but he failed to use the court-approved form,




*
      We conclude that oral argument would not materially help us in
deciding the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.
      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate under Fed. R. App. P. 32.1(a) and 10th Cir. R.
32.1(A).
leading the district court to dismiss the action without prejudice. We

affirm.

      Rather than use the court-approved form for a complaint, Mr. Hume

filed a notice of intent to sue, stating that he wanted to sue the state based

on the Department of Corrections’ imposition of a tax on stamps. The

magistrate judge ordered Mr. Hume to file a complaint on the court-

approved form, telling him how to obtain the form and warning that failure

to timely comply would result in dismissal without prejudice.

      In the next month, Mr. Hume filed various documents, but none

consisted of a complaint or a court-approved form. But rather than dismiss

the action, the district court provided Mr. Hume with extra time to file a

complaint on the court-approved form, warning again that failure to timely

comply would result in dismissal. Mr. Hume again failed to file a

complaint or use a court-approved form, so the district court dismissed the

action without prejudice.

      In reviewing the dismissal, we apply the abuse-of-discretion

standard. Murray v. Archambo, 132 F.3d 609, 610 (10th Cir. 1998).

Applying this standard, we conclude that the district court acted within its

discretion. The court could require Mr. Hume to follow the local rules even

though he lacked an attorney. Green v. Dorrell, 969 F.2d 915, 917 (10th

Cir. 1992). And when Mr. Hume failed to comply, the court had the



                                       2
discretion to order dismissal. U.S. ex rel. Jimenez v. Health Net, Inc., 400

F.3d 853, 855 (10th Cir. 2005).

      We recognize that Mr. Hume had no attorney and appeared genuinely

confused by what to do. But the district court did all that it could, using

straightforward language, explaining what Mr. Hume needed to do,

identifying the website for the forms, and suggesting contact with his case

manager. When Mr. Hume failed to timely comply, the court gave him

another chance and more than four weeks to fix his mistake. In these

circumstances, the court could appropriately exercise its discretion by

dismissing the action without prejudice.

      In his appeal brief, Mr. Hume also raises new issues involving illegal

incarceration. But he did not raise these claims in district court. And even

if he had asserted these claims in district court, his failure to comply with

the district court’s order would have required dismissal of these claims,

too. So the court did not err in ordering dismissal.

      While this appeal has been pending, Mr. Hume filed a “Brief to

Notice of Intent,” a “Personal Restraint Petition,” and two “Briefs to

Notice of Intent to Sue.” These documents assert claims other than the one

asserted in district court. Mr. Hume cannot appeal a ruling on one claim

and initiate new claims in the course of that appeal. See Woodmen Accident

& Life Ins. Co. v. Bryant, 784 F.2d 1052, 1056 (10th Cir. 1986). As a

result, these submissions do not affect our review of the dismissal.

                                      3
      Though we affirm the dismissal, we grant leave to proceed in forma

pauperis.

      The dismissal moots four of Mr. Hume’s other motions:

      1.    motion to subpoena adverse evidence,

      2.    motion to subpoena evidence,

      3.    motion to request evidential hearing, and

      4.    motion to subpoena.

These motions are denied as moot.

      Mr. Hume also moves for an order requiring transcripts. This motion

apparently related to a state-court order requiring service of transcripts.

Mr. Hume apparently filed the motion in the wrong court. The requirement

for transcripts is apparently being litigated in state district court, not our

court. So we deny the motion without prejudice to refiling in the

appropriate court.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                       4